Citation Nr: 1509668	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-11 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for status-post T8-T9 spinal fusion with chronic thoracic back pain and muscle spasm into right flank and thoracic areas.

2.  Entitlement to special monthly pension based on the need for aid & attendance/housebound status.

3.  Whether recoupment of $50,688.00 that the Veteran received as disability severance pay at discharge from active service was proper.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to exclusively to service-connected status-post T8-T9 spinal fusion with chronic thoracic back pain and muscle spasm into right flank and thoracic areas.



REPRESENTATION

Appellant represented by:	Richard Hurley, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to September 1996, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims of entitlement to a disability rating greater than 20 percent for status-post T8-T9 spinal fusion with chronic thoracic back pain and muscle spasm into right flank and thoracic areas ("thoracic spine disability"), special monthly pension (SMP) based on the need for aid & attendance/housebound status, and to a TDIU due exclusively to the service-connected thoracic spine disability.  The RO also determined that recoupment of $50,688.00 that the Veteran received as disability severance pay at discharge from active service was proper.  The Veteran disagreed with this decision in May 2010.  A hearing was held at the RO in June 2011 before a Decision Review Officer (DRO) and a copy of the hearing transcript has been added to the record.  The Veteran perfected a timely appeal in May 2012.

The Board notes that the Veteran has contended that he is unemployable due exclusively to his service-connected thoracic spine disability.  Thus, this issue is as stated on the title page of this decision.  To the extent that the Veteran believes that other service-connected disabilities contribute to his unemployability, he is invited to file such claim at his local RO.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected thoracic spine disability is more disabling than currently evaluated.  He also contends that he is entitled to SMP because his service-connected thoracic spine disability requires him to seek the regular aid & attendance of another person (one of his parents) or renders him housebound.  He next contends that recoupment of $50,688.00 that he received as disability severance pay at discharge from active service was improper because it caused him significant financial hardship.  He finally contends that he is entitled to a TDIU because he was forced to retire in 2008 following a post-service motor vehicle accident which aggravated his service-connected thoracic spine disability and made it impossible for him to continue working in his former job as a public school custodian.  Having reviewed the record evidence, the Board finds that additional development is required before these claims can be adjudicated on the merits.

With respect to the Veteran's increased rating claim for a thoracic spine disability, the Board notes that a review of his VBMS electronic paperless claims file shows that his most recent VA spine examination occurred in March 2010.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in March 2010, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected thoracic spine disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to SMP based on aid and attendance/housebound status, the Board notes that the record evidence currently does not support a finding that he is in need of the regular aid and attendance of another person.  The Veteran is not blind or nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less.  He also is not a patient in a nursing home.  He further has not established a factual need for aid and attendance.  See 38 C.F.R. §§ 3.351(c), 3.352(a) (2014).  The Board also notes that the record evidence does not support a finding that the Veteran currently meets the housebound criteria for SMP.  He does not have a single permanent disability rated 100 percent disabling with additional disability independently ratable at 60 percent and is not permanently housebound.  See 38 C.F.R. §§ 3.351(d), 3.352 (2014).  Because adjudication of the Veteran's increased rating claim for a thoracic spine disability may impact adjudication of his claim of entitlement to SMP based on aid and attendance/housebound status, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's claim of entitlement to SMP based on aid and attendance/housebound status must be deferred.

With respect to the issue of whether recoupment of $50,688.00 that the Veteran received as disability severance pay at discharge from active service was proper, the Board notes that the regulations governing recoupment of disability severance pay provide that, following the initial determination of the degree of disability, the recoupment "shall not be at a monthly rate in excess of the monthly compensation payable for that degree of disability."  See 38 C.F.R. § 3.700(a)(3) (2014).  The Veterans currently is in receipt of a 20 percent disability rating for his service-connected thoracic spine disability.  At discharge from active service, the Veteran received $50,688.00 in disability severance pay for the same thoracic spine disability.  As noted, the Veteran's increased rating claim for a thoracic spine disability is being remanded for additional development.  Adjudication of the increased rating claim may impact adjudication of the issue of recoupment of disability severance pay; if, for example, the Veteran is awarded a higher disability rating for his service-connected thoracic spine disability, then the recoupment level for his disability severance pay may be increased to a monthly rate that is not in excess of the new (higher) disability rating.  Accordingly, the Board finds that the issue of whether recoupment of $50,688.00 that the Veteran received as disability severance pay at discharge from active service was proper also is inextricably intertwined with the increased rating claim for a thoracic spine disability.  See Harris, 1 Vet. App. at 183.  Thus, adjudication of whether recoupment of $50,688.00 that the Veteran received as disability severance pay at discharge from active service was proper also must be deferred.

With respect to the Veteran's claim of TDIU due exclusively to a service-connected thoracic spine disability, the Board notes that service connection is in effect for status-post T8-T9 spinal fusion with chronic thoracic back pain and muscle spasm into right flank and thoracic areas, evaluated as 20 percent disabling effective September 19, 1996, and for a chronic left shoulder condition, right testicle pain, and status-post thoracotomy scar with hypoesthesia, each evaluated as zero percent disabling effective September 19, 1996.  The Veteran's combined disability evaluation for compensation is 20 percent effective September 19, 1996.  Thus, he currently does not meet the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2014).  Because adjudication of the Veteran's increased rating claim for a thoracic spine disability likely will impact adjudication of his TDIU claim, the Board finds that these claims are inextricably intertwined.  See Harris, 1 Vet. App. at 183.  Thus, adjudication of the Veteran's claim of TDIU due exclusively to a service-connected thoracic spine disability also must be deferred.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected status-post T8-T9 spinal fusion with chronic thoracic back pain and muscle spasm into right flank and thoracic areas in recent years.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected status-post T8-T9 spinal fusion with chronic thoracic back pain and muscle spasm into right flank and thoracic areas.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected status-post T8-T9 spinal fusion with chronic thoracic back pain and muscle spasm into right flank and thoracic areas is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The examiner also is asked to state whether the Veteran's service-connected status-post T8-T9 spinal fusion with chronic thoracic back pain and muscle spasm into right flank and thoracic areas is manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  To the extent possible, the examiner should distinguish between symptomatology attributable to the Veteran's service-connected status-post T8-T9 spinal fusion with chronic thoracic back pain and muscle spasm into right flank and thoracic areas and any spine injuries suffered in a post-service motor vehicle accident in 2008.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

